Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 6/9/21. Claims 1, 3-13, and 15-36 are pending. 
Applicant's election with traverse of Group I (method for controlling brain activity) in the reply filed on 8/28/20 remains in effect, as well as Applicant’s election of the species of:
AAV9
hM4Di
compound 21 and CNO
Definity®
Epilepsy.

Claims 21-29, 31, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/28/20.
Claims 1, 3-13, 15-20, 30, 32-34, and 36 are under examination.

Withdrawn Objections/Rejections
	The claim objections, except for the objection to claim 30, is withdrawn in light of the amendments.

	The rejection under §112(b) over “in combination” is withdrawn in light of the amendments. Specifically, removal of the “before, simultaneously, or after” limitation makes clear that this is what “in combination” means, i.e., so long as both are eventually performed, any amount of time might separate the different elements.
	The rejection under §112(b) over the “controlled percentage” is withdrawn. The claims now provide guidance as to the size of the region (less than 10mm) as well as a percentage (at least 20%). This is not a “bright line” for infringement; expression in 10% of a 10 mm target could also be 20% of a 5mm target, clearly indicating the limitation is still relative to what the user has defined as the “target”. However, the skill of the artisan must also be taken into account and considering the situation as a whole, the guidance in the specification and claims is considered sufficient to warn others as to what constitutes infringement of the claim.
	The rejection under §102 is withdrawn as the art does not fairly anticipate every element newly added, such as using 4x1013 to 2x1014 viral particles per kg of the individual.

Claim Objections
Claim 30 is objected to because of the following informalities:  “associate” should be “associated” in line 28 of claim 30, which currently reads “in the target brain region associate with the target behavior”.  Appropriate correction is required.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 requires the expression vector to be a viral vector; however, claim 1 already requires the vector to be viral (AAV). Thus, claim 9 provides no further limitation to the claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 requires a certain range of microbubbles; however, this same range already exists in the independent claim. Thus, claim 17 provides no further limitation to the claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 requires a range of 2E13-2E14 viral particles; however, this inappropriately broadens the range of 4E13-2E14 found in the independent claim. Thus, claim 19 does not contain all the limitations of the claim from which it depends.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-13, 15-20, 30, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over During (US 20190060400; effective filing date 3/15/17; previously cited) in view of Shapiro (US 20140288421; previously cited) and further in view of Chu (previously cited) and Roth.
garding claim 1, During teaches:
Applying focused ultrasound to a target brain region of the individual: the focused ultrasound transducer; the focus of the transducer will be positioned inside the mouse brain (paragraph 116). Note that the instant definition of “individual” is “an animal comprising a brain” (paragraph 39).
The brain region comprising the target brain cell: the brain necessarily comprises brain cells. Paragraph 116 notes that the beam is targeting the left hippocampus and “the right hippocampus will not be targeted”. As such, the brain region (e.g., left hippocampus) comprises a target brain cell (e.g., the brain cells of the left hippocampus).
Systemically administering to the individual an effective amount of microbubble contrast agents: a 25 µL bolus of ultrasound contrast agents constituting of microbubbles will be injected into the tail vein (paragraph 117). The tail vein being referred to in this paragraph belongs to the mouse of previous paragraph 116, i.e., the “individual” above. Further, injection into the tail vein meets the limitations of systemic administration.
The applying focused ultrasound and the systematically administering microbubble contrast agent are performed to induce transient blood-brain barrier opening at the target brain region: Initially, it is noted that this is an effect which flows from the active steps above, not an active method step itself. Further, this is the express purpose disclosed. See, e.g., paragraph 118 “following BBB opening” and paragraph 126 “the contrast agent will be used to determine whether the BBB has been opened by the focused ultrasound treatment”.
Systemically administering to the individual an effective amount of an AAV expression vector: AAVRec3-pAM/CaMKII-hM4D(Gi)-WPRE-BGHpA [an AAV expression vector] will be injected into the sclerotic hippocampus on day 21 (paragraph 120). On day 42, subjects are evaluated for ultrasound effects (paragraph 120), meeting the limitations of in combination with applying ultrasound. During teaches administration of the expression vector (paragraph 55) via intravenous injection (systemically).
configured to enter the brain at the transient blood-brain barrier opening and to specifically deliver and express in the target brain cell a gene encoding a chemogenetic protein under control of a cell-type specific promoter configured to be cell-type specifically active in the target brain cell: the instant claim limitations require the vector is configured to enter the brain at the transient BBB opening (a structural 
the chemogenetic protein is configured to activate or inhibit the target brain cell activity following binding with a corresponding chemical actuator or metabolite thereof: as above, the specification does not indicate any particular element or step which makes a protein configured to either activate or inhibit a target brain cell versus one which is not and so absent evidence to the contrary the protein of During is so configured. Further, the purpose of the chemogenetic protein in treatment is inhibiting neuronal firing and this function is provided for using hM4Di (see e.g. claim 1 and paragraph 11), adding further evidence that the chemogenetic protein is configured to inhibit a target brain cell.
the applying, the systemically administering an effective amount of microbubble contrast agents, and the systemically administering an effective amount of an expression vector, are performed in combination to specifically deliver and cell-type specifically express the gene encoding a chemogenetic protein in a controlled percentage population of the target brain cell in the target brain region to obtain a chemogenetically treated target brain region in which target brain cells of the controlled percentage population comprise the chemogenetic protein: performing these actions in combination is discussed above; briefly, the disclosure of During discloses these steps as a part of a whole method and therefore must be within the limitations of “in combination”. This also describes a result of the steps, e.g., by performing the applying ultrasound, administering microbubbles, and administering vector, the gene 
Further, it is also noted that this is the intention of, and a result taught by, During. During teaches the applying focused ultrasound, administering contrast agent, and administering chemogenetic protein vector is for the purpose of then expressing that protein in a subset of brain cells (target brain cells) to treat those cells (e.g., to treat seizure by inhibiting those target cells). The target brain cells would therefore comprise the chemogenetic protein. During also teaches administering different doses of the vector (paragraph 76), thereby teaching control of the percentage population of the target brain cell in the target brain region which is chemogenetically treated. See instant paragraph 135 noting that the amount of vector dose alters the amount of cells transfected, i.e., the “controlled percentage”.
Finally, even considering that During is silent regarding the transfection efficacy rate of the method, During teaches varying the amount of vector administered depending on a number of factors (paragraph 84) and the amount of vector administered determines the percent of cells expressing the protein; see instant paragraph 135 noting that the amount of vector dose alters the amount of cells transfected, i.e., the “controlled percentage”. Thus, varying the dose to achieve a desired expression percentage represents no more than routine optimization of a prior art method. 
Additionally, Shapiro teaches that when using gene vectors to transfect a cell, it may be used such that all cells in the area of administration are transfected (paragraph 36), thereby teaching that up to 100% (at least 20%) of target brain cells in a target brain region may be made to express the chemogenetic protein of During, making such a choice obvious in a method designed to transfect cells for a therapeutic purpose.
the systemically administering of an expression vector is performed in combination with, the applying focused ultrasound, and the systemically administering microbubble contrast agent to have vectors carrying genetic material in blood concurrently with the occurrence of the transient blood-brain barrier opening: using a combination of expression vector, focused ultrasound, and microbubble contrast agent is discussed above. The newly amended limitation requires the vector to be in the blood 
systemically administering to the individual the corresponding chemical actuator, to allow binding of the corresponding chemical actuator or a metabolite thereof with the chemogenetic protein in the target brain cells of the controlled population of the chemogenetically treated target brain region, and activation or inhibition of the target brain cell activity: CNO will be administered following the BBB opening (paragraph 125). CNO is clozapine N-oxide and activates hM4Di (paragraph 11) and therefore meets the instant limitations of a chemical actuator of the corresponding chemogenetic protein. CNO is a ligand (paragraph 11) and so binds hM4Di. The injections are intraperitoneally (paragraph 125), meeting the limitations of systemic administration. The combination/binding of CNO and hM4Di results in the inhibition of the target brain cell activity (see above).
1) During is silent regarding the mechanical index of the ultrasound and teaches a pulse duration of 20 ms, which is above the claimed 1-10ms.
The instant specification does not reference a specific method for determining mechanical index values. However, the specification at paragraph 119 notes that this is a measure of acoustic power over time, acoustic power being “the amplitude of the pulse pressure”. A specific example in the instant specification couples 1.5 MHz with 0.42 MPa pressure (paragraph 237). During teaches overlapping and encompassing ranges for frequency (paragraph 93) as well as teaching an overlapping range of amplitude (about 0.5 MPa encompasses 0.4 MPa; see paragraph 99). During also teaches this may be administered as bursts, further varying the amount of energy over time. 
Thus, During teaches the variability of frequency and amplitude but is silent regarding the mechanical index of the method. However, at the time of filing, one of ordinary skill in the art would have found optimizing the MI through no more than routine experimentation obvious. Chu is also concerned with focused ultrasound and its ability to create transient BBB openings, as described also in During. Chu prima facie case of obviousness (MPEP §2144.05).
As such, one of ordinary skill in the art, provided with all of the general conditions of the method by During as well as the effects of altering MI on BBB openings provided by Chu would have arrived at the instant range with no more than routine experimentation of a known result-effective variable, rendering the claim obvious.
2) During teaches a brain region size that overlaps with the instant range of less than 10mm. 
During teaches the target region varies in size according to the volume of tissue/fluid for vector delivery desired and provides the example of about 0.1 mm3 to about 5 cm3 (50 mm3; paragraph 93). Where the prior art range encompasses the claimed range, a prima facie case of obviousness exists (MPEP §2144.05). The target region is designated not out of necessity of the method but by the desires of the user, i.e., it is a result-effective variable. During teaches “about” is broadly used and also determined by the user (paragraph 99) and there is no allegation of criticality or evidence of any difference across the range. It is also of note that the target brain region must be less than 10mm, which is a description of the two dimensional length/diameter of a three dimensional volume. The planar measurements of a 0.1 mm3 volume would be understood to have a 2D “size” of 0.1mm, i.e., the length of one face.
3) During teaches administering 5-8E8 bubbles per mL, using 25 µL, to a mouse, but does not disclose the weight of the mouse and so the amount of bubble per kg cannot be determined.
First, it is noted that 1E8 is an alternate means of expressing 1x108 and would have been familiar notation to the ordinary artisan. During teaches 5.0-8.0x108 bubble per mL, which equals 5-8 x 105 bubble per µL. Using the volume of 25 µL, During administers 125-200x105 bubbles, which is mathematically equivalent to 1.25-2x107 bubbles. As evidenced by Jax (form 892), mouse weights vary but an adult female mouse may reasonably weigh 20g, which translates into a dose of 6.25-10x108 bubble/kg for a female mouse, which is within the range instantly claimed. Even with the stipulation that all 50 mice of 
Further, where the general conditions of the method are present and the only difference is in the amount of microbubble contrast agent being administered, optimizing this concentration is no more than the discovery of optimum or workable ranges by routine experimentation and insufficient to render an otherwise obvious method non-obvious. Further, Shapiro notes that the amount of contrast agent is variable (paragraph 15, 38, 41), thereby teaching that the microbubble contrast agent concentration is variable.
4) During teaches administering 4.66E13 copies (vectors)/mL to a mouse and that this amount is variable, but does not disclose the weight of the mice and so amount/kg cannot be determined.
During teaches 4.66x1013 copies per mL (paragraph 112), which equals 4.66x107 copies/nL. Using the volume of 500 nL, and the math above, this is roughly 1.17x1012 copies/kg for a female mouse, which is below the range instantly claimed.
However, the amount of viral particles administered were known to be a result-effective variable. In addition to the value which was reduced to practice, During teaches the variability of the vector including considerations to take into account when formulating doses (paragraphs 76,84) such as noted above and the rationale for varying the amount—to alter the amount of cells expressing the protein—was also known as noted above. The amount will vary not only due to optimizing the number of cells expressing the protein but will vary by subject; administration to the mouse in During will not be measured as particles per kilogram and During teaches varying subjects such as humans, canines, felines, etc (paragraph 106). Thus, optimizing the amount of viral particles per kilogram to administer represents no more than routine efforts in the art and it is not inventive to determine such values. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II).
Taken as a whole, the differences between the instant claims and the prior art would have been obvious to one of ordinary skill at the time of filing for the reasons articulated above.
Regarding claim 3, the same rationale for arriving at “at least 20%” applies to “at least 40%”.

Regarding claim 5, During teaches administration of the expression vector (paragraph 55) and chemical actuator (paragraph 56) via intravenous injection. 
Regarding claims 6 and 7, During teaches ultrasound at 0.69 MHz (paragraph 93).
Regarding claims 9 and 10, During teaches the expression vector is AAV9 (claim 5).
Regarding claims 11 and 12, During teaches the chemogenetic protein is hM4Di (claim 1).
Regarding claim 13, During teaches the actuator is CNO as above. Roth teaches compound 21 is a chemical actuator and an alternative to CNO, with equivalent potency (p.687 C1). Roth teaches hM4Di can be activated by compound 21 (p.688 C2). Thus, compound 21 would also have been an obvious substitution for CNO in the method of During.
Regarding claim 15, During teaches targeting the hippocampus (paragraph 123).
Regarding claim 16, During teaches the microbubble diameter is 3-4.5 microns (paragraph 124), wholly within the instantly claimed range.
Regarding claim 17, these limitations are now part of the independent claim and are addressed above.
Regarding claim 18, During does not explicitly teach performing both the expression vector and contrast agent administering steps as simultaneous.
Both administering steps are taught as described above. Further, the timing of the contrast agent administration is before or after the ultrasound (paragraph 94), which is the same timing as administration of the vector (paragraph 18). During also teaches that introduction of the contrast agent should be so that the agent permeates the blood-brain barrier (paragraph 18), which is the same result desired from the vector administration and the reason for including the ultrasound. During teaches the purpose of the contrast agent purpose is to confirm target location and access (paragraph 94). One of ordinary skill in the art at the time of filing would have found it obvious to administer the two agents simultaneously since both are taught to be administered within the same timing window relative to ultrasound, taught to take advantage of the same ultrasound phenomenon (passing the BBB), and the contrast agent is used to confirm location/access for the vector.

Regarding claim 20, During teaches applying focused ultrasound with the vector administration so as to allow the vector into the brain, e.g., paragraph 18 “ultrasound is administered prior to administering the vector”.  During also teaches administering the actuator (CNO) 21 days (three weeks) after said administering of vector (e.g., example 3). As such, During would have made obvious administering the actuator at least one week after the initial ultrasound/vector administration.
Regarding claim 30, the active method steps are the same as in claim 1. The difference is in:
- the preamble: where the body of the claim may stand on its own, the preamble does not distinguish a method. However, During also teaches that the method is one whereby a target behavior or physiological function of an individual associated with activity of a target brain cell is modified. See e.g., paragraph 72 as well as the disclosure that the method is one of treating seizure or epilepsy such as paragraph 73.
- modify the target behavior or physiological function of an individual: Paragraph 73 notes the method reduces severity or frequency of seizure symptoms, indicating the method has modified target behavior or physiological function.
- the brain region is one “associate with the target behavior or physiological function”: the hippocampus is associated with target behavior and physiological function and, as the method treats seizure by reducing frequency or severity of symptoms (paragraph 73), the brain region being treated by the method is necessarily associated with those symptoms (behavior or physiological function).
Regarding claim 32, as with claim 30, the method steps themselves are the same as that of claim 1. The difference is in, where claim 30 recites modifying target behavior or physiological function, claim 32 recites treating or preventing “a condition associated with a target brain cell activity”. One such condition is epilepsy, which is taught by During as noted above; see also paragraph 100.
Regarding claims 33-34, see the rationale for claims 3 and 4.
Therefore, claims 1, 3-13, 15-20, 30, and 32-34 would have been obvoius.

Response to Arguments
6/9/21 have been fully considered but they are not persuasive.
Applicant’s arguments under the §102 response will be considered inasmuch as they apply to a §103 rejection.
Applicant argues that During teaches injection of the vector directly into the hippocampus and that by way of amendment, the claims now require the vector to be in the blood concurrently with the transient blood-brain barrier opening (remarks 6/9/21 p.14). The rejection above addresses this new limitation, in particular that During also teaches intravenous injection.
Applicant argues that the examples in During are teaching away from administering the vector to the blood. A true “teaching away" from a concept must be explicit, not just an otherwise general suggestion. Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In this case, During teaches alternatives, including intravenous, and so cannot be considered to “teach against” such a process.
Applicant indicates that several newly added features could not be found in During. The rejection of record addresses each and every limitation of the claims.
Applicant argues that the previous rejection did not indicate any passages in any of the cited art that “teach or suggest” limitations such as the mechanical index, the target brain region size, the amount of contrast agent, or the amount of viral particles. A strict teaching or suggestion is not the only means of establishing obviousness. The limitations which were present in the previous claim set were addressed, with the Examiner articulating not only the rationale but providing citations to, e.g., the MPEP for the authority behind those conclusions. Limitations which were not present in the last set of claims were not addressed as they were not present, but are now fully addressed in the rejection of record.
Applicant argues that Shapiro only teaches that the gene vector may transfect all cells in the area of administration, but does not indicate these cells are in the brain and also does not combine this method with introducing the vector into the blood concurrently with the BBB opening. This is not persuasive because Shapiro does not need to teach administering the vector via the blood. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Shapiro teaches that total transfection is possible, During teaches administering the vector via the blood in order to penetrate the brain via transient BBB openings, and During also teaches that transfection with the vector in the target cells is therapeutic, clearly motivating one of ordinary skill in the art to achieve a high percentage of transfected target cells. This is in addition to teaching how one may alter dosing amounts, prompting the optimization of such a method. Finally, as noted in the rejection, the method steps themselves are all performed and there is nothing in the instant claims which would distinguish the instant steps other than this result. A result flows from the steps themselves and without any claimed difference in the steps, a claim to a certain result (such as the amount of cells transfected) does not outweigh the evidence for obviousness.
Applicant argues Shapiro does not teach that ultrasound has any effect on vector delivery. This is not persuasive because again this views Shapiro in isolation, when During clearly discloses the benefits of using ultrasound to permeate the blood brain barrier and allow the therapeutic vector into the target area.
Applicant argues that targeting a brain region less than 10mm in size represents an unexpected result. This is not persuasive because During teaches the target region can be as small as 0.1mm. Further, it is noted that as claimed and discussed previously, the “target region” is defined by the user and nothing in the instant claims would preclude the method from affecting cells outside of that mentally defined “target region”.
Applicant requests that the Examiner comply with relevant statutes and guidelines in the MPEP, pointing out passages relied upon and explaining their pertinence. However, Applicant presents no evidence that the Examiner has previously failed to do this.
 
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 36, as noted in the specification at paragraph 156, an “in series” arrangement is such that both regulatory regions—in this case the vector regulatory region and the target brain cell 
Roth uses the phrase “intersectional”. However, Roth does not appear to use the term in the same way as the instant specification. Roth describes using FLEX switches, CRE-line animals, etc, but only hypothesizes (“in theory”; p.688 C2) that they might be combined with another promoter. Schwarz (form 892) describes CRE-dependent AAVs, but these serve the same purpose as the cell-specific promoters such as CamKII disclosed in During. While it is prima facie obvious to combine elements which do no more than what they were known to do, claim 36 does not simply include two promoters, both of which would result in protein expression. Rather, both of these promoter are necessary to generate protein expression. The earliest publication which the Examiner could find which describes such a situation is KaKava (form 892), but this was published in 2019 and so does not constitute prior art.
Therefore, the claim would be allowable if written in independent form.
Further, note that should Applicant elect to do so, Applicant will be entitled to a search of the remaining species (expression vectors, chemogenetic proteins, chemical actuator, contrast agent, diseases).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649